Mr. Justice Turner
delivered the opinion of the court.
Appellees move to dismiss the appeal in the above cases, because appellant has failed to file or serve an assignment of errors.
We are of opinion that the motion must prevail. There is nothing in the complaint or answer to make the case one of equitable cognizance. The orders and judgments of the District Court, in actions at law, cannot be reviewed in this court without an assignment of errors. (Brown et al. v. Hazard, 2 Wash. 464.)
Let the appeal be dismissed.
Jones, C. J., Allyn J., and Langford, J,, concurred.